PROSPECTUS May 1, 2010 Madison Mosaic Equity Trust Investors Fund (Ticker Symbol:MINVX) Mid-Cap Fund (Ticker Symbol:GTSGX) Small/Mid-Cap Fund (Ticker Symbol:MADMX) Disciplined Equity Fund (Ticker Symbol:MADEX) Balanced Fund (Ticker Symbol:BHBFX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. (mosaic logo)Madison Mosaic Funds ® www.mosaicfunds.com TABLE OF CONTENTS Summary Data: Investors Fund 1 Investment Objectives/Goals 1 Fees and Expenses 1 Portfolio Turnover 1 Principal Investment Strategies 2 Principal Risks 2 Risk/Return Bar Chart and Performance Table 2 Management 3 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Summary Data: Mid-Cap Fund 5 Investment Objectives/Goals 5 Fees and Expenses 5 Portfolio Turnover 5 Principal Investment Strategies 6 Principal Risks 6 Risk/Return Bar Chart and Performance Table 7 Management 8 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 Summary Data: Small/Mid-Cap Fund 9 Investment Objectives/Goals 9 Fees and Expenses 9 Portfolio Turnover 9 Principal Investment Strategies 10 Principal Risks 10 Risk/Return Bar Chart and Performance Table 11 Management 12 Purchase and Sale of Fund Shares 12 Tax Information 12 Payments to Broker-Dealers and Other Financial Intermediaries 12 Summary Data: Disciplined Equity Fund 13 Investment Objectives/Goals 13 Fees and Expenses 13 Portfolio Turnover 13 Principal Investment Strategies 13 Principal Risks 14 Risk/Return Bar Chart and Performance Table 15 Management 16 Purchase and Sale of Fund Shares 17 Tax Information 17 Payments to Broker-Dealers and Other Financial Intermediaries 17 Summary Data: Balanced Fund 18 Investment Objectives/Goals 18 Fees and Expenses 18 Portfolio Turnover 18 Principal Investment Strategies 19 Principal Risks 19 Risk/Return Bar Chart and Performance Table 20 Management 21 Purchase and Sale of Fund Shares 21 Tax Information 21 Payments to Broker-Dealers and Other Financial Intermediaries 21 Investment Objectives 22 Implementation of Investment Objectives 22 All Funds 22 Fund-Specific Strategies 23 Risks 25 All Funds 25 Additional Fund-Specific Risks 26 Portfolio Holdings 26 Management 27 Investment Adviser 27 Compensation 28 Marketing/Distribution Arrangements 29 Pricing of Fund Shares 29 Shareholder Information 30 Purchase and Redemption Procedures 30 Dividends and Distributions 30 Frequent Purchases and Redemptions of Fund Shares 30 Taxes 32 Federal Taxes 32 State and Local Taxes 32 Taxability of Transactions 33 Certification of Tax Identification Number 33 Financial Highlights 33 SUMMARY DATA:INVESTORS FUND Investment Objectives/Goals The investment objective of the Investors Fund is to seek long-term growth. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Investors Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.75% Distribution (12b-1) fees None Other expenses1 0.24% Total annual fund operating expenses1 0.99% 1Effective February 6, 2009, the Fund’s total annual fund operating expenses were capped at 0.99%.This fee cap will expire in July 2010, unless renewed. Example: This example is intended to help you compare the cost of investing in the Investors Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Investors Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $101 $315 $547 $1213 Portfolio Turnover The Investors Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Investors Fund’s portfolio turnover rate was 74% of the average value of its portfolio. Principal Investment Strategies 1 The Investors Fund seeks to achieve its investment objective by investing primarily in the common stock of established high-quality, larger growth companies.Generally, the companies the Investors Fund buys have a market capitalization (the value of all of a company’s stock on the market) of $10 billion or more.The Fund may buy a number of mid-sized growth companies as well (market capitalizations between $1 billion and $10 billion), generally not exceeding 25% of net assetsgrowth companies.The Fund may also invest up to 25% of its assets in foreign securities (including American Depository Receipts).To the extent invested in common stocks, the Fund generally invests in only 25-40 companies at any given time. This reflects the adviser’s belief that your money should be in the adviser’s top investment ideas, and that focusing on the adviser’s best investment ideas is the best way to achieve the Fund’s investment objectives. In addition, the adviser selects companies that it believes show steady, sustainable growth and reasonable valuation, rather than “hot” stocks or “trendy” growth companies. Instead, the adviser will invest in the stocks of issuers that it believes have a blend of both value and growth potential: what the adviser calls “GARP” or “growth at a reasonable price.”By pursuing this strategy, the adviser’s intent is that investors in the Fund will participate in market appreciation during bull markets.The strategy is also intended to protect investors during bear markets compared with investors in portfolios holding more speculative and volatile securities. Principal Risks Market Risk.The share price of the Fund reflects the value of the securities it holds.If a security’s price falls, the share price of the Fund will go down (unless another security’s price rises by an offsetting amount).If the Fund’s share price falls below the price you paid for your shares, you could lose money when you redeem your shares. Capital Gain Realization Risks to Taxpaying Shareholders.Because of the focused nature of the Fund’s portfolio, the Fund is susceptible to capital gain realization.In other words, when the Fund is successful in achieving its investment objective, portfolio turnover may generate more capital gains per share than funds that hold greater numbers of individual securities.The Fund’s sale of just a few positions will represent a larger percentage of the Fund’s assets compared with, say, a fund that has hundreds of securities positions. Growth and Value Risks.Stocks with growth characteristics can have sharp price declines as a result of earnings disappointments, even small ones. Stocks with value characteristics carry the risk that investors will not recognize their intrinsic value for a long time or that they are actually appropriately priced at a low level. Because the Fund generally follows a strategy of holding stocks with both growth and value characteristics, any particular stock’s share price may be negatively affected by either set of risks. Foreign Security Risk.Investments in foreign securities involve risks relating to currency fluctuations and to political, social and economic developments abroad, as well as risks resulting from differences between the regulations to which U.S. and foreign issuers and markets are subject.These risks may be greater in emerging markets. The investment markets of emerging countries are generally more volatile than markets of developed countries with more mature economies. Risk/Return Bar Chart and Performance Table The bar chart and table below demonstrate the variability of the Investors Fund’s returns by showing changes in the Fund’s performance from year to year over a 10-year period.This 2 information provides some indication of the risks of investing in the Fund. After the bar chart is a table that compares the Fund’s average annual total returns with those of a broad-based securities market index.Remember, however, that past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Investors Fund Calendar Year Returns Highest/lowest quarterly results during the period shown in the bar chart were: Highest: 20.90% (quarter ended June 30, 2009) Lowest:-23.86% (quarter ended December 31, 2008) Investors Fund Average Annual Total Returns (for the period ended December 31, 2009) One Year Five Years Ten Years Return before taxes 33.73% 0.14% 2.10% Return after taxes on distributions 33.66% -0.81% 1.11% Return after taxes on distributions and sale of fund shares 22.02% 0.11% 1.58% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 26.46% 0.42% -0.95% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Also, actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). Updated performance information current to the most recent month-end is available by calling the Fund’s shareholder service department toll-free at 888-670-3600 or the toll-free 24-hour automated information line at 800-336-3063. Management Investment Adviser.The investment adviser to the Investors Fund is Madison Investment Advisors, Inc. (“MIA”) and Madison Mosaic, LLC, a wholly owned subsidiary of MIA (collectively referred to herein as “Madison”). 3 Portfolio Managers.Jay Sekelsky (Managing Director and Vice President) and Dave Halford (Vice President) co-manage the Investors Fund.Mr.
